Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A (Figs. 1-8) in the reply filed on 05/20/2022 is acknowledged.  The traversal is on the grounds that there is no serious search burden.  This is not found persuasive because Species B (Figs. 9-12) would require a different search strategy such as searching for rotational locking parts not required for searching Species A. See MPEP 808.02.
The requirement is still deemed proper and is therefore made FINAL.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second downstream relief” of claim 6 must be shown or the feature canceled from the claim.  No new matter should be entered.
The drawings are further objected to because figures 3, 7, 8, and 10-12 are exploded views and the separated parts are not embraced by a bracket or otherwise show the relationship/order of assembly.  See 37 CFR 1.84 (h)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 10 are objected to because of the following informalities:
Claim 2 recites “immobilize in rotation the two components” in line 4 and should be “immobilize of the two tubular components”.
Claim 10 recites “a mutual configuration” in line 3 and should be “a second mutual configuration” since claim 9 previously recited “a mutual configuration”. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that uses the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses “means” that is coupled with functional language without reciting sufficient structure to perform the recited function. Additionally, the application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations in claims 2 and 9-10 are: 
“means for angular indexing” in claim 2 in lines 1-2;
“a mutual configuration capable of making a first upstream sealing connection of the device” in claim 9 in lines 2-3; and
“a mutual configuration capable of making a second downstream sealing connection of the device” in claim 10 in lines 2-3.
Since these claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 2 and 9-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
In regard to claim 2, the specification on page 10 in lines 5-23 recites:
“The indexing means 60 comprise for example a first pair…This first pair 62 is for example composed of an indexing finger 62A and a notch 62B ... The finger 62A is for example formed by a radial lug, carried by the first component 1012 in the vicinity of its peripheral end edge 58. The notch 62B is for example formed on the female member 50 on the side of its larger diameter end edge 54. During the mounting, the female member 50 is rotated so as to axially coincide the notch 62B and the lug 62A, which allows indexing the first component 12 and the female member 50. 
15Furthermore, the indexing means 60 comprise in this example a second pair 64…the second pair 64 is composed of a lug 64A and of a notch 64B. The lug 64A is carried by the second component 14 and the notch 64B is formed in the female member 50…The relative rotation of the second component 14 and the female member 50 to bring the notch 64B and the lug 64A into coincidence allows achieving an angular indexing of these two parts.”

	In regard to claim 9, the specification on page 6 in lines 23-29 recites: 
	“Preferably, the first component 12 and the male member 16 comprise a mutual configuration capable of making a first sealing connection 26…in the assembled state a peripheral recess 24 for receiving a first sealing gasket 28 to form the first sealing connection 26.”

	In regard to claim 10, the specification on page 8 in lines 4-11 recites: 
	“Furthermore, preferably, the male member 16 and the second 5component 14 comprise a mutual configuration capable of making a second sealing connection 36…a second sealing gasket 38 is interposed between the male member 16 and the second component 14 to make the sealed connection 36 downstream of the device 10.”

For purposes of the examination, examiner will interpret claims 2 and 9-10 as the following:
Claim 2 will be interpreted as “The device according to claim 1, comprising a first radial lug formed on the first tubular component, a first notch formed on the second female hinge member that receives the first radial lug, a second radial lug formed on the second tubular component, and a second notch formed on the second female hinge member that receives the second radial lug, wherein 
	Claim 9 will be interpreted as “The device according to claim 1, wherein the first male member and the first component comprise a first sealing gasket capable of making a first upstream sealing connection of the device.”. 
	Claim 10 will be interpreted as “The device according to claim 9, wherein the first male member and the second component comprise a second sealing gasket capable of making a first upstream sealing connection of the device.”.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a separable second female hinge member provided with a complementary seat receiving movably inside the end head of the first member” in lines 5-7 which is unclear of what part is movably inside the end head. The second female hinge member 50 is located outside of the first male hinge member 16 and only the parts associated with the second tubular components are movably inside the end head 18 of the first male hinge member 16. For examination purposes, the limitation will be interpreted as “a separable second female hinge member provided with a complementary seat receiving the end head of the first member and the end head is movably inside the complementary seat”.
The term “generally” in claim 7 in line 2 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear how much or less of a sphere is considered “generally” spherical. For examination purposes, the limitation will be interpreted as “an annular body .
All dependent claims of these claims are rejected under 112th second paragraph by virtue of their dependency. Thus, claims 2-6 and 8-10 are rejected under 112th second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitani et al. (US 6,257,625 hereinafter “Kitani”).
In regard to claim 1, Kitani discloses a hinged connection device (Fig. 1), of the type comprising first and second tubular components (Fig. 1, first tubular component defined by pipe 7 and second tubular component defined by pipe 2) around a main axis (Fig. 1, axis “X”), the first and second components comprising respectively a separable first male hinge member (Fig. 1, body 1 can be interpreted as a first male hinge member similar to the applicant’s invention such that it is a separate part and has spherical surfaces) provided with an end head (Fig. 1, end head at 1b) shaped as a spherical segment (Fig. 1, end head at 1b is spherical) and a separable second female hinge member (Fig. 1, pipe 3 can be interpreted as a second female hinge member since it is a separate part and receives pipe 2) provided with a complementary seat (Fig. 1, surface at 4 is at least a seat for body 1) receiving the end head of the first member and the end head is movably inside the complementary seat (Fig. 1, seat at 4 receives the end head 1b of body 1 and the end head 1b is movably inside the seat 4 to provide three dimensions of flexibility), 
wherein the first member is configured to be housed at least partially inside the first component (Fig. 1, body 1 is at least housed inside 7 since 7 covers the opening of pipe 3 and body 1 is partially radially within the end of 7) and to be assembled to the second component throughout the second member (Fig. 1, body 1 is assembled to 2 throughout 3) in that the second member is configured to be mounted around the second component (Fig. 1, 3 is mounted around 2 such that 2 is received in 3) and assembled to the first component over the first member (Fig. 1, body 1 is assembled to 7) such that the two tubular components are assembled together by the reciprocal intersection of the two hinge members (Fig. 1, spherical contact between body 1 and pipe 3 defines a reciprocal intersection of 1 and 3) and in that the end head is provided with an elastic radial expansion portion (Fig. 1, at 1b and in 5:1-7 discloses body 1 can be made of cast iron which is an elastic material, therefore, the end head at 1b can be interpreted as an elastic radial expansion portion) for its assembly around the second component (Fig. 1, at 1b is assembled around 2 to provide an axial stop limit), and 
the second component comprises a downstream relief forming a bead or a collar (Fig. 1, ring 17 defines a bead or collar formed on the outer surface of 2) for axially retaining the end head (Fig. 1, 17 axially retains the end head at 1b).
In regard to claim 3, Kitani discloses the device according to claim 1, wherein the second member comprises an elastic radial expansion portion (Fig. 1, portion of 3 that contacts 7 and in 5:1-15 discloses 3 can be made of cast iron, therefore, the portion of 3 that contacts 7 can be interpreted as an elastic radial expansion portion) for its assembly on the first component (Fig. 1, 7 receives an end of 3, therefore, the indicated elastic radial expansion portion of 3 is assembled to 7) and the first component comprises an outer radially protruding flange for axially retaining the second member (See image below, 7 comprises a flange that axially retains 3).

    PNG
    media_image1.png
    535
    379
    media_image1.png
    Greyscale

In regard to claim 4, Kitani discloses the device according to claim 1, wherein the first member is configured to be displaced axially along the second component within a predefined stroke between upstream and downstream extreme positions (Fig. 1, body 1 and pipe 2 are displaced axially relative to each other until an extreme position of contact with 17 and therefore can be between upstream and downstream extreme positions).
In regard to claim 5, Kitani discloses the device according to claim 1, wherein the first member comprises an inner wall (Fig. 1, inner wall of body 1 that receives the end of pipe 2) provided with a radial shoulder (Fig. 1, shoulder at 1c) configured to abut against a first upstream relief formed on the second component (Fig. 1, shoulder at 1c is capable of abutting against a first upstream relief formed on pipe 2. See note below.).
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, the recitation of “configured to abut a first upstream relief formed on a second component” is a functional recitation which does not structurally differentiate the radial shoulder of Kitani at 1c from the claimed radial shoulder. 
In regard to claim 7, Kitani discloses the device according to claim 6, wherein the second member includes an annular body (Fig. 1, 3 has an annular body) shaped as a spherical segment (Fig. 1, spherical segment defined the portion of 3 at surface 4).
In regard to claim 9, Kitani discloses the device according to claim 1, wherein the first male member and the first component comprise a first sealing gasket capable of making a first upstream sealing connection of the device (Fig. 1, sealing gasket 9 on the outer surface of body 1 forms at least an upstream sealing connection. Also see above under the section Claim Interpretation regarding 35 U.S.C. 112(f).).
In regard to claim 10, Kitani discloses the device according to claim 9, wherein the first male member and the second component comprise a sealing gasket capable of making a second downstream sealing connection of the device (Fig. 1, sealing gasket 8 fits within a groove of body 1 to seal against the outer surface of pipe 2. Also see above under the section Claim Interpretation regarding 35 U.S.C. 112(f).).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kitani (US 6,257,625).
Kitani discloses the device according to claim 5, but does not expressly disclose the second component comprises a second downstream relief for axially retaining the first male member.
While Kitani does not expressly disclose a second downstream relief; the number of downstream reliefs may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Kitani to have a second downstream relief, as the number of downstream reliefs may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of reliability in case one relief fails. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
Further, it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP § 2144.04(VI)(B). In this case, the claimed second downstream relief does not appear to have any new or unexpected results as compared to just having one, the specification does not provide any criticality of having a second downstream relief, and the drawings do not show a second downstream relief. Therefore, absent persuasive evidence that a second downstream relief would provide a new and unexpected result, it would have been obvious to one of ordinary skill in the art to have modified Kitani to include a second downstream relief for the advantages of reliability in case one relief fails. 

Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claims 2 and 8:
In regard to claim 2, the claim invokes 35 U.S.C. 112(f) and is interpreted as including the structure of a first radial lug formed on the first tubular component, a first notch formed on the second female hinge member that receives the first radial lug, a second radial lug formed on the second tubular component, and a second notch formed on the second female hinge member that receives the second radial lug in which Kitani does not show or suggest. It would not have been obvious to one having ordinary skill in the art to have modified Kitani to include a first radial lug formed on the first tubular component, a first notch formed on the second female hinge member that receives the first radial lug, a second radial lug formed on the second tubular component, and a second notch formed on the second female hinge member that receives the second radial lug because such a modification would require hindsight reasoning and reconstruction. 
In regard to claim 8, Kitani discloses the device according to claim 7, wherein the first component is provided with a flared end shape (Fig. 1 and see the image attached to claim 3 above, the flange of 7 can be interpreted as a flared end shape) configured to extend, in the mounted state, substantially in the axial extension of the spherical segment of the second member (Fig. 1, indicated flange of 7 extends in the mounted state with pipe 3 in the axial extension of the spherical part of 3) but does not show or suggest the flared end as a spherical segment. It would not have been obvious to one having ordinary skill in the art to have modified the shape of the flared end of Kitani because such a modification would require hindsight reasoning and reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Saito et al. (US 5,897,146), Gale (US 5,160,176), Kuo et al. (US 5,740,839), and Sjoberg (US 2,456,744) discloses a flexible pipe connector capable of rotational movement and longitudinal movement having two tubular components and two hinge members 
	Paspati (US 4,815,771) and Yano et al. (US 4,129,681) discloses a coupling device having two tubular components and one hinge member. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679      

/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679